Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on March 4, 2021.
	Claims 1-9, 11-19 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 4, 2021 has been entered.
 
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on March 4, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 1-20 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Applicant’s amendments have addressed the rejections of claims 1, 4, 11-14, and 18.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
s 1-9, 11-19 were rejected under 35 U.S.C. 103 as being unpatentable over Sherf et al. US Patent Publication No. 2017/0201571 (“Sherf”) in view of Gillies et al. US Patent Publication No. 2012/0259994 (“Gilles”) and Roithshtein et al. US Patent Publication No. 2017/0163567 (“Roithshtein”).
Claims 10 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Sherf in view of Gillies, Roithshtein, and Tse US Patent Publication No. 2016/0381101 (“Tse”).
Applicant argued that there is no discussion or reference to an internal distribution of the received media content/data among the “source nodes” in Tse, let alone via UDP.   Applicant argued that in contrast to Tse, the presently claimed subject matter uses UDP to distribute the discrete audio data packets internally among the processing devices, including processing devices which may not be involved in the receipt of the live audio stream.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As explained in the prior Office action, Sherf already teaches transmission of packets to a plurality of servers (a plurality of processing devices) but does not expressly disclose that the transmitting is in accordance with UDP.  Therefore, Tse was relied upon to teach transmission of media packets using UDP.   Furthermore, the claims do not comprise any limitation regarding an “internal distribution” of content among the processing nodes, which Applicant asserts is not taught by Tse.
However, Tse has been withdrawn from the rejection, and Huggins US Patent Publication No. 2004/0225728 has been applied to teach transmitting packets to servers in accordance with UDP.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sherf et al. US Patent Publication No. 2017/0201571 (“Sherf”) in view of Gillies et al. US Patent Publication No. .

Regarding claim 1, Sherf teaches a system for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the system comprising: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), at least one of the plurality of processing devices having at least one audio channel associated therewith (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert.  para. [0077] origin server);   
at least one memory coupled to the plurality of processing devices, the at least one memory configured to store computer-executable instructions, the computer-executable instructions when executed by the plurality of processing devices causing the plurality of processing devices to: 
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 
receive at least one of the live audio streams via the at least one audio channel (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert), and 
transmit, over a first network, a plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0077] desirable that the requested content object(s) are immediately available at the delivery server(s) 210.  content object(s) cached at the delivery 210 once it is loaded to the origin server 230); 
at a nominated processing device of the plurality of processing devices: 
receive a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio 
determine a distribution status of each one of the plurality of the processing devices to transmit transmission copies for receipt by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter), and 
based on the determined distribution status of each one of the plurality of the processing devices, select a processing device of the plurality of the processing devices to transmit the transmission copies for receipt by the respective mobile computing device (para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected processing device: 
transmit transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)),
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).
Sherf does not expressly teach:

at at least one of the plurality of processing devices: generate copies of the plurality of discrete audio data packets, and place the copies of the plurality of discrete audio data packets in a buffer accessible to the at least one of the plurality of processing devices;
at the selected processing device: generate the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device, andtransmit the transmission copies for receipt by the respective mobile computing device over the first network or a second network.
Sherf teaches transmitting the plurality of discrete audio data packets for receipt by the remainder of the plurality of processing devices but not in accordance with the User Datagram Protocol (UDP).
	Gillies teaches:
at at least one of a plurality of processing devices having an at least one audio channel associated therewith: 
receive at least one of live audio streams via the at least one audio channel (para. [0062] audio source 22 may comprises a microphone that produces electrical signals representative of captured audio data); 
generate a plurality of discrete audio data packets from the at least one received live audio stream (para. [0063] analog data may be digitized before being encoded by audio encoder.  para. [0065] audio encoder 26 produces a stream of encoded audio data, elementary stream may be converted into a packetized elementary stream), and 
transmit, over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0074] provide data for one or more representations of multimedia content… to output interface 32).

Roithshtein teaches at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies placed in the buffer accessible by the selected processing device, and transmit the transmission copies for receipt by the computing device over a first network or a second network (para. [0018],[0022] replicates and sends multiple copies of the stored copy of the multicast packet.  para. [0026] copies of each received packet.  unicast packets, multicast packets).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Gillies with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).
Huggin teaches transmitting audio data packets to a plurality of processing devices in accordance with UDP (para. [0031] communicate…  UDP.  para. [0043] communicate with streaming media creation 

Regarding claim 11, Sherf teaches a non-transitory computer-readable medium for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the computer-readable medium comprising computer-executable instructions for: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), at least one of the plurality of processing devices having at least one audio channel associated therewith (para. [0072] server 230.  para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert);
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 
receiving at least one of the live audio streams via the at least one audio channel (para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert), and 
 
at a nominated processing device of the plurality of processing devices: 
receiving a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio streams to the respective mobile computing device (para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determining a distribution status of each one of the plurality of the processing devices to transmit transmission copies by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter), and 
based on the determined distribution status of each one of the plurality of the processing devices, selecting a processing device of the plurality of the processing devices to transmit the transmission copies for receipt by the respective mobile computing device (para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected processing device: 
transmitting a plurality of discrete audio data packets or the transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)),

Sherf does not expressly teach:
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: generate a plurality of discrete audio data packets from the at least one received live audio stream, and transmit, over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices; 
at at least one of the plurality of processing devices: generate copies of the plurality of discrete audio data packets, and place the copies of the plurality of discrete audio data packets in a buffer accessible to the respective processing device of the plurality of processing devices;
at the selected processing device: generate the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device.
Sherf teaches transmitting the plurality of discrete audio data packets for receipt by the remainder of the plurality of processing devices but not in accordance with the User Datagram Protocol (UDP).
	Gillies teaches:
at at least one of a plurality of processing devices having an at least one audio channel associated therewith: 
receive at least one of the live audio streams via the at least one audio channel (para. [0062] audio source 22 may comprises a microphone that produces electrical signals representative of captured audio data); 
generate a plurality of discrete audio data packets from the at least one received live audio stream (para. [0063] analog data may be digitized before being encoded by audio encoder.  Para. [0065] audio 
transmit, over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0074] provide data for one or more representations of multimedia content… to output interface 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherf by implementing Gillies’ disclosure of generating a plurality of discrete audio data packets from the at least one received live audio stream such that discrete audio data packets are generated from the live audio streams of Sherf.  Sherf discloses transmitting audio data packets since the content objects such as the audio stream are transmitted over a network.  One of ordinary skill in the art would have been motivated to implement Gillies in order to have enabled transmission of audio data from sources that generate analog data and enabled encoding of audio data for transmission.
Roithshtein teaches: at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies placed in the buffer accessible by the selected processing device, and transmit the transmission copies for receipt by the computing device over a first network or a second network (para. [0018],[0022] replicates and sends multiple copies of the stored copy of the multicast packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Gillies with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).
Huggin teaches transmitting audio data packets to a plurality of processing devices in accordance with UDP (para. [0031] communicate…  UDP.  para. [0043] communicate with streaming media creation devices, edge servers… UDP.  para. [0036] management server… upload them to edge servers.  para. [0039] audio and video streams).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf, Gilles, and Roithshtein by implementing Huggin’s disclosure of transmitting data packets to servers in accordance with UDP such that the discrete audio packets as disclosed by the combination of Sherf and Gillies are transmitted to the servers in accordance with UDP.   One of ordinary skill in the art would have been motivated to do so because Sherf describes transmitting objects that may include live content (para. [0073]) and that the servers may transmit content using UDP (para. [0153]).  Huggin’s disclosure of using UDP to transmit content to the servers would have provided benefits such as achieving simpler communications and less delay, which are important for delivering live content.

Regarding claim 13, Sherf teaches a method for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices, the method comprising: 
a plurality of processing devices in network communication with each other (para. [0072] servers, processing nodes.  para. [0085] communication among the servers.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s)), at least one of the plurality of processing devices having at least one audio channel associated therewith (para. [0072] server 230.  para. [0073] streaming content captured from streaming devices, e.g. camera 260, a microphone.  streaming data objects may include… a feed of live music concert);
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: 

transmitting, over a first network, a plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0077] content object(s) cached at the delivery 210 once it is loaded to the origin server 230); 
at a nominated processing device of the plurality of processing devices: 
receiving a connection request from a respective mobile computing device of the plurality of mobile computing devices, the connection request including a request for transmission of one of the live audio streams to the respective mobile computing device (para. [0159] receive from the client device 250, a content request for retrieving one or more content object(s). para. [0162] identification of the type of the requested content object(s), a sound clip, streaming video and/or the like), 
determining a distribution status of each one of the plurality of the processing devices to transmit transmission copies for receipt by the respective mobile computing device originating the connection request, the distribution status indicating at least the ability of the applicable processing device to transmit the transmission copies to the respective mobile computing device (para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter), and 
based on the determined distribution status of each one of the plurality of the processing devices, selecting a processing device of the plurality of the processing devices to transmit the transmission copies for receipt by the respective mobile computing device (para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected processing device: 
transmitting the transmission copies for receipt by the respective mobile computing device over the first network or a second network (para. [0182] initiate a transmission session with the delivery agent 
wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).
Sherf does not expressly teach:
at the at least one of the plurality of processing devices having the at least one audio channel associated therewith: generating a plurality of discrete audio data packets from the at least one received live audio stream, and transmitting, over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices; 
at at least one of the plurality of processing devices: generating copies of the plurality of discrete audio data packets, and placing the copies of the plurality of discrete audio data packets in a buffer accessible to the at least one of the plurality of processing devices;
at the selected processing device: generating the transmission copies of the plurality of discrete audio data packets from the copies placed in the buffer accessible by the selected processing device.
Sherf teaches transmitting the plurality of discrete audio data packets for receipt by the remainder of the plurality of processing devices but not in accordance with the User Datagram Protocol (UDP).
	Gillies teaches:
at at least one of a plurality of processing devices having an at least one audio channel associated therewith: 
receive at least one of the live audio streams via the at least one audio channel (para. [0062] audio source 22 may comprises a microphone that produces electrical signals representative of captured audio data); 

transmit, over a first network, the plurality of discrete audio data packets for receipt by at least one of the remainder of the plurality of processing devices (para. [0074] provide data for one or more representations of multimedia content… to output interface 32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sherf by implementing Gillies’ disclosure of generating a plurality of discrete audio data packets from the at least one received live audio stream such that discrete audio data packets are generated from the live audio streams of Sherf.  Sherf discloses transmitting audio data packets since the content objects such as the audio stream are transmitted over a network.  One of ordinary skill in the art would have been motivated to implement Gillies in order to have enabled transmission of audio data from sources that generate analog data and enabled encoding of audio data for transmission.
Roithshtein teaches: at a processing device: generate copies of a plurality of data packets, and place the copies of the plurality of data packets in a buffer accessible to the processing device (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy); and at a processing device: generate transmission copies of the plurality of data packets from the copies placed in the buffer accessible by the selected processing device, and transmit the transmission copies for receipt by the computing device over a first network or a second network (para. [0018],[0022] replicates and sends multiple copies of the stored copy of the multicast packet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Gillies with Roithshtein’s disclosure of transmitting copies generated from copies of received packets such that at least one of the servers (processing devices) of Sherf is configured to generate copies of the audio data packets and place the copies of the packets in a buffer, for the nominated processing device to determine the status to transmit the copies of the packets, and for the selected server of Sherf to be able to generate and transmit transmission copies of the packets in the buffer.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).
Huggin teaches transmitting audio data packets to a plurality of processing devices in accordance with UDP (para. [0031] communicate…  UDP.  para. [0043] communicate with streaming media creation devices, edge servers… UDP.  para. [0036] management server… upload them to edge servers.  para. [0039] audio and video streams).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf, Gilles, and Roithshtein by implementing Huggin’s disclosure of transmitting data packets to servers in accordance with UDP such that the discrete audio packets as disclosed by the combination of Sherf and Gillies are transmitted to the servers in accordance with UDP.   One of ordinary skill in the art would have been motivated to do so because Sherf describes transmitting objects that may include live content (para. [0073]) and that the servers may transmit content using UDP (para. [0153]).  Huggin’s disclosure of using UDP to transmit content to the servers would have provided benefits such as achieving simpler communications and less delay, which are important for delivering live content.

Regarding claim 2, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1, wherein the computer-executable instructions are configured to further cause the at least one of the plurality of processing devices having the at least one audio channel associated therewith to receive, via the first network, the plurality of discrete audio packets from one or more of the at least one of the plurality of the processing devices having the at least one audio channel associated therewith and at least one of the remainder of the plurality of processing devices (Sherf: para. [0075] plurality of content objects available through the content delivery system 200 may originate from one or more of the origin servers 

Regarding claim 3, Sherf in view of Gilles, Roithshtein, and Huggins teach the plurality of discrete audio data packets generated by the at least one of the plurality of the processing devices having the at least one audio channel associated therewith and the transmission of the plurality of discrete audio data packets to the remainder of the plurality of processing devices.  Sherf does not teach the system of claim 1, wherein the copies of the plurality of discrete audio data packets generated by the at least one of the plurality of the processing devices having the at least one audio channel associated therewith are generated prior to the transmission of the plurality of discrete audio data.
Roithshtein teaches generating copies of a plurality of data packets prior to transmission of the data packets to devices (para. [0018] receipt of a multicast packet, storage of a single copy.  sends multiple copies of the stored copy.  para. [0022] replicates and sends multiple copies of the stored copy of the multicast packet).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sherf and Gillies with Roithshtein’s disclosure of generating copies of a plurality of data packets such that copies of the plurality of discrete audio packets are generated by a server prior to the transmission.  One of ordinary skill in the art would have been motivated to do so for benefits of being able provide copies of packets at different levels of quality of service (para. [0007]) and efficient handling of memory (para. [0016]).

Regarding claim 4, Sherf in view of Gilles and Roithshtein teach the system of claim 1, wherein the number of processing devices constituting the plurality of processing devices varies based on one or more of: a change in a number of audio channels allocated to receive the live audio streams in respect of the plurality of processing devices; a change in the number of the plurality of mobile computing devices from a first number of mobile computing devices to a second number of mobile computing devices; and a 

Regarding claim 5, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1 further comprising: 
one or more additional processing devices (Sherf: para. [0026], [0172] launching additional delivery servers), wherein the plurality of processing devices comprises the one or more additional processing devices, the number of the one or more additional processing devices being based on one or more of: an increase in the number of the plurality of mobile computing devices requesting transmission of one of the live audio streams; an increase in the number of audio channels over the plurality of processing devices being allocated to capture and distribute the live audio streams; and the determined distribution status of each one of the plurality of processing devices prior to adding the one or more additional processing devices (Sherf: para. [0026], [0172] launching additional delivery servers in case the plurality of delivery servers are overloaded).

Regarding claim 6, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1, wherein the at least one live audio streams comprise at least a first live audio stream and a second live audio stream different than the first live audio stream (Sherf: para. [0073] content objects may further include streaming content objects captured from one or more of a plurality of streaming devices… streaming data objects may include, for example, a feed of a live music concert, a feed of a live football match).

Regarding claim 7, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1 including transmitting transmission copies.  Sherf in view of Gilles and Roithshtein teach wherein: 

when the distribution status of the nominated processing device indicates that the nominated processing device is not able to transmit the transmission copies for receipt by the respective mobile computing device, the selected processing device is another one of the plurality of processing devices (Sherf: para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)).

Regarding claim 8, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1, wherein the computer-executable instructions are configured to further cause the plurality of processing devices to: 
when any one of the plurality of processing devices ceases to transmit the transmission copies to at least one mobile computing device of the plurality of mobile computing devices (Sherf: para. [0149] server becomes unavailable.  unavailable server is not used by the content delivery system), 
at the nominated processing device or another nominated device of the plurality of processing devices: 
receive a subsequent connection request from the at least one mobile computing device, the subsequent connection request including a subsequent request for transmission of one of the live audio streams to the at least one mobile computing device (Sherf: para. [0159] receive from the client device 
determine a subsequent distribution status of each one of the plurality of the processing devices to transmit the transmission copies for receipt by the at least one mobile computing device originating the subsequent connection request, the subsequent distribution status indicating at least the ability of the applicable processing device to deliver the transmission copies to the at least one mobile computing device (Sherf: para. [0079] delivery server 210, management server 220 may be integrated together as a single server.  para. [0093] monitor a plurality of delivery servers 210… in order to maintain the content record.  para. [0095] for each listed content object, the record comprise network resources utilization, utilization, availability parameter (Roithshtein was previously applied to teach the transmission copies, para. [0018] sends multiple copies of the stored copy)), 
based on the subsequent distribution status of each one of the plurality of processing devices, select a subsequent processing device of the plurality of processing devices to transmit the transmission copies for receipt by the at least one mobile computing device (Sherf: para. [0173] agent 225 may select the specific delivery server 210 that is suitable for storing and delivering the requested object(s)); and 
at the selected subsequent processing device: 
transmit the transmission copies for receipt by the at least one mobile computing device over the first network or the second network (Sherf: para. [0182] initiate a transmission session with the delivery agent 215 executed by the delivery server(s) 210 to access, retrieve, process, play… requested content object(s)).

Regarding claim 12, the claim is directed to a medium claim corresponding to system claim 8 and comprising similar subject matter.  Therefore, claim 12 is rejected under a similar rationale as claim 8.  

Regarding claims 14-18, the claims are directed to method claims corresponding to system claims 4-8 and comprising similar subject matter.  Therefore, claims 14-18 are rejected under a similar rationale as claims 4-8.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherf in view of Gillies, Roithshtein, Huggins, and Darcie et al. US Patent Publication No. 2009/0077254 (“Darcie”).

Regarding claim 9, Sherf in view of Gilles, Roithshtein, and Huggins teach the system of claim 1, wherein the plurality of discrete audio data packets are transmitted for receipt by the remainder of the plurality of processing devices or received by the at least one of the plurality of processing devices having the at least one audio channel associated therewith (Sherf: para. [0077] delivery server 210 may fetch (retrieve) the requested content object(s) from the origin server(s) 230.  para. [0093] each delivery agent 215 may update its own local content record to reflect the information retrieved from other delivery server(s).  para. [0157] management agent(s) 225 may select a delivery server 210 that is close to the requesting client device 250 for storing (caching) packets of live streaming content object).  Sherf does not expressly disclose transmitting by multicast transmission or unicast transmission.
Darcie discloses transmitting packets to servers by multicast transmission or unicast transmission (para. [0041] media stream 302 is transmitted to a plurality of streaming servers 304.  para. [0048] transmission… via multiple unicast connections… or by multicast transmission).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sherf by implementing Darcie’s disclosure of transmitting packets by multicast transmission or unicast transmission.  One of ordinary skill in the art would have been motivated to do so because it would have beneficial to provide options for delivery packets to efficiently utilize resources.  For instance, multicasting would allow convenient delivery of content to a plurality of servers with reduced bandwidth and overhead.

Regarding claim 19, the claims are directed to method claims corresponding to system claims 9 and comprising similar subject matter.  Therefore, claim 19 are rejected under a similar rationale as claims 9.  

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mraz et al. US Patent Publication No. 2012/0151075 (para. [0030] UDP is a simple connectionless protocol for network applications that need to transport data between computers over IP networks with minimal time delay.  suitable for transporting time-sensitive data streams such as audio/video data streams)
	Teretta et al. US Patent Publication No. 2001/0027491 (para. [0012] UDP packets are generally more efficient in preventing gaps or pauses in the audio portion of the signal)
Guo et al. US Patent Publication No. 2015/0058120 (para. [0075] Streaming media… generally use RSTP (real time streaming protocol) and UDP (user datagram protocol).  These protocols permit control messages and save bandwidth by reducing overhead).
Ramakrishnan et al. US Patent Publication No. 2016/0373819 (para. [0043] multicast protocol allows for efficient distribution of these signals)
Crabetree US Patent Publication No. 2017/0118263 (para. [0003],[0004])
Kamitakahara et al. US Patent Publication No. 2013/0067523 (para. [0065)
Rodrigues US Patent Publication No. 2013/0024582 (para. [0012]) 


Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445